          Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 1 of 15




1    RENE L. VALLADARES
     Federal Public Defender
2    Nevada Bar No. 11479
     DAVID ANTHONY
3    Assistant Federal Public Defender
     Nevada Bar No. 7978
4    david_anthony@fd.org
     BRAD D. LEVENSON
5    Assistant Federal Public Defender
     California Bar No. 166073
6    brad_levenson@fd.org
     TIMOTHY R. PAYNE
7    Assistant Federal Public Defender
     Ohio Bar No. 0069329
8    tim_payne@fd.org
     411 E. Bonneville, Ste. 250
9    Las Vegas, Nevada 89101
     (702) 388-6577
10   (702) 388-5819 (Fax)

11   Attorneys for Plaintiff Zane M. Floyd

12                            UNITED STATES DISTRICT COURT

13                                DISTRICT OF NEVADA

14
     ZANE M. FLOYD,
15                                               Case No.__________________
                 Plaintiff,                      (To be supplied by the Clerk)
16         v.
                                                 PLAINTIFF'S MOTION FOR
17   CHARLES DANIELS, Director, Nevada           TEMPORARY RESTRAINING ORDER
     Department of Corrections; HAROLD           WITH NOTICE AND PRELIMINARY
18   WICKHAM, NDOC Deputy Director of            INJUNCTION
     Operations; WILLIAM GITTERE,
19   Warden, Ely State Prison; WILLIAM           (DEATH PENALTY CASE)
     REUBART, Associate Warden at Ely State
20   Prison; DAVID DRUMMOND, Associate           EXECUTION WARRANT SOUGHT
     Warden at Ely State Prison; IHSAN           BY THE STATE FOR THE WEEK OF
21   AZZAM, Chief Medical Officer of the State   JUNE 7, 2021
     of Nevada; DR. MICHAEL MINEV, NDOC
22   Director of Medical Care, DR. DAVID
     GREEN, NDOC Director of Mental Health       ORAL ARGUMENT REQUESTED
23
          Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 2 of 15




1    Care, LINDA FOX, NDOC Director of
     Pharmacy; JOHN DOES I-XV, NDOC
2    execution team members,

3                Defendants.

4

5
          DATED this 16h day of April, 2021.
6

7                                                  RENE L. VALLADARES
                                                   Federal Public Defender
8                                                  District of Nevada

9
                                                   /s/ David Anthony
10                                                 DAVID ANTHONY
                                                   Assistant Federal Public Defender
11

12                                                 /s/ Brad D. Levenson
                                                   BRAD D. LEVENSON
13                                                 Assistant Federal Public Defender

14
                                                   /s/ Timothy R. Payne
15                                                 TIMOTHY R. PAYNE
                                                   Assistant Federal Public Defender
16

17

18

19

20

21

22

23

                                               2
           Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 3 of 15




1          MOTION FOR TEMPORARY RESTRAINING ORDER WITH NOTICE
             AND PRELIMINARY INJUNCTION ITH BRIEF IN SUPPORT
2
           Plaintiff Zane Floyd, by and through his counsel, moves this Court for a
3
     temporary restraining order, with notice and preliminary injunction against the
4
     Defendants preventing them from executing Plaintiff by lethal injection until
5
     further order of the Court. This request for injunctive relief is submitted pursuant
6
     to Rule 65 (a) and (b) of the Federal Rules of Civil Procedure.
7
                                   STATEMENT OF THE CASE
8
           Plaintiff is a prisoner confined under the supervision of the Nevada
9
     Department of Corrections (NDOC). Plaintiff’s NDOC Prisoner No. is 66514.
10
     Plaintiff has been sentenced to death by lethal injection. The State, through an
11
     April 14, 2021 state court application filed by the Office of the Clark County District
12
     Attorney for an Order of Execution, seeks to execute Plaintiff during the week
13
     commencing on the 7th day of June, 2021.
14
           The Defendants are employees of the State of Nevada. Currently, Defendant
15
     Charles Daniels is the Director of NDOC, in Las Vegas. Nevada. William Gittere is
16
     the Warden of the Ely State Prison in Ely, Nevada. The Defendants are charged
17
     with carrying out the execution of Plaintiff.
18
           Plaintiff has initiated this action by filing, contemporaneous to the instant
19
     motion, a Complaint pursuant to 42 U.S.C. section 1983. The Complaint asserts
20
     that the State of Nevada intends to carry out Plaintiff’s execution utilizing an
21
     experimental lethal injection protocol, never previously used by Nevada or any
22
     other state.
23

                                                 3
           Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 4 of 15




1          Counsel for Plaintiff presumes that the State of Nevada intends to carry out

2    Plaintiff’s execution in accordance with its Execution Protocol dated June 11, 2018.

3    That protocol calls for utilization of three drugs – midazolam, fentanyl and

4    cisatracurium - to be administered sequentially. The protocol is experimental and

5    presents the first instance of a state proposing to use a paralytic agent as the final,

6    killing drug.

7          Plaintiff asserts the Defendants are acting under color of Nevada law in

8    designing the NDOC protocol for execution by lethal injection. Plaintiff asserts that

9    the current Execution Protocol as well as the selection and administration of the

10   chemicals, in amounts and combinations determined by the Defendants, either will

11   unnecessarily risk conscious suffering and pain in the execution of the sentence of

12   death, or the Defendants are deliberately indifferent to Plaintiff’s health, welfare,

13   and safety, or both.

14         Plaintiff asserts that the risk of substantial harm and suffering presented by

15   Nevada’s execution protocol violates Plaintiff’s constitutional guarantees to be free

16   from cruel and unusual punishment under the Eighth Amendment and to have his

17   sentence carried out in accordance with due process of law under the Fourteenth

18   Amendment.

19         Plaintiff is aware of his duty to exhaust administrative remedies, and

20   is currently proceeding to fulfill that duty.

21         Plaintiff further asserts that Defendants are unable to safely implement the

22   proposed 3-drug lethal injection procedure, creating a substantial risk of harm to

23

                                                     4
           Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 5 of 15




1    Plaintiff. The risks associated with Defendants’ failure to comply with their protocol

2    are intertwined with the risks associated with Defendants’ lack of adequate training

3    and use of an untested, experimental procedure, including the untried use of a

4    paralytic agent as the third and final drug. The Defendants’ proposed procedure

5    could very well result in a torturous execution for Plaintiff.

6
                                 ARGUMENT AND AUTHORITY
                          SUPPORTING REQUEST FOR INJUNCTIVE RELIEF
7
          I.         LEGAL STANDARDS APPLICABLE TO MOTION
8
               Consonant with Rule 65, Plaintiff is requesting an injunction to preserve the
9
     status quo until a full trial on the merits of his Complaint can be conducted.
10
     Irreparable injury will occur if Defendants are not restrained from proceeding with
11
     Plaintiff’s execution under NDOC’s hastily designed and subsequently retrofitted
12
     protocol, or any further redesign, using the chemicals in amounts and combinations
13
     devised and administered by Defendants. A preliminary injunction precluding
14
     Plaintiff’s execution is the only remedy available to protect the Constitutional rights
15
     secured to Plaintiff by the Eighth and Fourteenth Amendments to the United
16
     States Constitution.
17
               The standard a moving party must meet to obtain injunctive relief in the
18
     form of a temporary restraining order or a preliminary injunction is the same: the
19
     moving party must show: (1) a likelihood of success on the merits, (2) a likelihood of
20
     irreparable harm, (3) the balance of hardships favors the plaintiff, and (4) an
21
     injunction is in the public interest. Johnson v. California State Bd. Of Accountancy,
22
     72 F.3d 1427, 1430 (9th Cir. 1995).
23

                                                   5
           Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 6 of 15




1          The Ninth Circuit case law is in accord with United States Supreme Court

2    decisions. A plaintiff seeking a preliminary injunction must establish that he is

3    likely to succeed on the merits, that he is likely to suffer irreparable harm in the

4    absence of preliminary relief, that the balance of the equities tips in his favor, and

5    that an injunction is in the public interest. Winter v. Natural Res. Def. Council,

6    Inc., 555 U.S. 7, 20 (2008), citing Munaf v. Geren, 553 U.S. 674, 689-90 (2008);

7    Amoco Prod. Co. v. Gambell, 480 U.S. 531, 542 (1987); Weinberger v. Romero-

8    Barcelo, 456 U.S. 305, 311-12 (1982).

9          The purpose of a preliminary injunction is to “preserve the court’s power to

10   render a meaningful decision after a trial on the merits[.]” Alabama v. United

11   States Army Corps of Engineers, 424 F.3d 1117, 1128 (11th Cir. 2005), quoting 11A

12   Charles Alan Wright, Arthur R. Miller, & Mary Kay Kane, Federal Practice And

13   Procedure: Civil, § 7 (2d ed.).

14                Although the fundamental fairness of preventing
                  irremediable harm to a party is an important factor on a
                  preliminary-injunction application, the most compelling
15                reason in favor of entering a Rule 65(a) order is the need
                  to prevent the judicial process from being rendered futile
16                by defendant’s action or refusal to act. . . . [T]he
                  preliminary injunction is appropriate whenever the policy
17                of preserving the court’s power to decide the case
                  effectively outweighs the risk of imposing an interim
                  restraint before it has done so.
18
     Id.
19
     ///
20
     ///
21

22

23

                                                 6
              Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 7 of 15




1              II.   APPLICATION OF LEGAL STANDARDS TO FACTS

                     A.    Irreparable Injury
2
              The harm the plaintiff seeks to prevent with the preliminary injunction must
3
     be both likely and irreparable. “Under Winter, plaintiffs must establish that
4
     irreparable harm is likely, not just possible, in order to obtain a preliminary
5
     injunction.” Alliance for Wild Rockies v. Cottrell, 632 F.3d 1127, 1131 (9th
6
     Cir.2011).
7
              “Torture and death are also clearly irreparable harms.” Villanueva-Bustillos
8
     v. Marin, 370 F.Supp.3d 1083, 1090 (C.D. Cal. 2018). Deprivation of constitutional
9
     rights “unquestionably constitutes irreparable injury.” Id. (quoting Hernandez v.
10
     Sessions, 872 F.3d 976, 994 (9th Cir. 2017) (citation omitted)).
11
              There is nothing more final and irreversible than death. Plaintiff cannot be
12
     compensated adequately through money damages if or when Defendants violate his
13
     constitutional rights in executing him. The unconstitutional execution of Plaintiff
14
     before he has a chance to be heard on the merits of his claims would constitute
15
     irreparable harm for which there is no adequate remedy. A “final judgment” in the
16
     above-captioned case following a merits trial will be useless for Plaintiff if his
17
     execution is not stayed and preliminarily enjoined. This factor weighs in Plaintiff’s
18
     favor.
19
              In Plaintiff’s Complaint, he identifies the procedures to be used by the
20
     Defendants to carry out his execution. Given that Defendants have hastily thrown
21
     together a new execution cocktail, the probability of Plaintiff sustaining an
22
     irreparable injury is substantial as he may be tortured to death through use of this
23
                                                  7
           Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 8 of 15




1    new combination which has yet to be tested or be examined adequately by medical

2    experts.

3          Risks associated with the Defendants’ proposed use of its 3-drug procedure

4    relate to Defendants’ intentions to: use midazolam as the initial, anesthetizing

5    agent, which has known shortcomings with respect to achieving sufficient

6    anesthetic depth to prevent sensation of pain, causing painful flash pulmonary

7    edema, and has been linked to a number of botched executions; use fentanyl as the

8    second agent which has rarely been used in an execution and lacks the capacity to

9    sufficiently block awareness; and use of a paralytic agent as the third and final

10   killing agent which presents a wholly unnecessary risk of causing excruciating pain

11   and suffering.

12         The Defendants’ proposed use of a new, and untested 3-drug injection

13   procedure that is recognized by the medical profession to require a high degree of

14   skill and training, coupled with the documented failures and botched executions

15   involving use of midazolam, establish there is an imminent, identifiable, and

16   substantial risk that Plaintiff will experience conscious suffering and pain incident

17   to and during the execution of his sentence of death beyond what is attendant to the

18   act of dying by lethal injection.

19         Under these circumstances, irreparable harm warranting injunctive relief is

20   established.

21   ///

22   ///

23

                                                8
           Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 9 of 15




1                 B.     The “Balance of Harms:” The Threatened Injury to Plaintiff
                         Outweighs Any Arguable Injury to Defendants.
2
           In determining the “balance of harms,” the Court must consider the nature of
3
     the irreparable injury the movant has demonstrated in light of the injury that
4
     would likely result if the actions of the defendant were restrained. Applying this
5
     factor, courts have held in favor of movants who demonstrated damage, which could
6
     not be ameliorated through conventional methods and could be avoided at less
7
     significant consequence to the defendant.
8
           While admittedly the State of Nevada has an interest in seeing finality in its
9
     criminal prosecutions by imposing the sentence of death, substantial harm to the
10
     State will not follow from this stay of execution.
11
           Plaintiff is seeking to prevent Defendants from violating his constitutional
12
     rights in the process of carrying out his sentence. Under these circumstances, this
13
     Court should not permit Plaintiff’s execution to proceed before the Court has the
14
     opportunity to review the full merits of his constitutional claims. The delay
15
     resulting from granting the relief sought here will have little adverse effect on the
16
     State’s interest and will ensure that it does not perform an unconstitutional
17
     execution.
18
           Furthermore, Plaintiff “has a strong interest in being executed in a
19
     constitutional manner.” Beaty v. Brewer, 649 F.3d 1071, 1072 (9th Cir. 2011). That
20
     interest outweighs the State’s interest in carrying out an unconstitutional
21
     execution.
22

23
                                                 9
          Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 10 of 15




1          Indeed, precedent dictates that where a plaintiff’s safety from physical harm

2    is at risk, and entry of a preliminary injunction or temporary restraining order

3    would simply maintain the status quo while reducing that risk, the balance of

4    equities tips in the plaintiff’s favor. See Kester v. Diaz, No. 19-cv-04205, 2019 WL

5    3997483 at *5 (N.D. Cal. August 23, 2019) (“Given that plaintiff may suffer a severe

6    assault or death if placed on [a particular prison yard] and that he is currently

7    housed in an SNY (sensitive needs yard), the balance of equities tips in his favor.

8    The temporary restraining order would simply maintain the status quo and reduce

9    the risk to plaintiff's safety.”); see also University of Texas v. Camenisch, 451 U.S.

10   390, 395 (1981) (“The purpose of a preliminary injunction is merely to preserve the

11   relative positions of the parties until a trial on the merits can be held.”).

12         Accordingly, the risk that Plaintiff will be subjected to an unconstitutional

13   execution outweighs the State’s interest in carrying out Plaintiff’s currently

14   scheduled execution.

15                C.     The Injunction Is Not Adverse to the Public Interest

16         The Eighth Amendment prohibits cruel and inhumane executions. See Baze

17   v. Rees, 553 U.S. 35, 48–50 (2008); Glossip v. Gross, 135 S. Ct. 2726, 2737 (2015).

18   The public has no interest in seeing its citizens’ rights violated in the context of the

19   execution process. See In re: Kemmler, 136 U.S. 436 (1890).

20         “[T]here is the highest public interest in due observance of all constitutional

21   guarantees[.]” McNearney v. Washington Dept. of Corrections, No. C-11-5930, 2012

22   WL 3545267 at* 16 (W.D. Wash. June 15, 2012), citing United States v. Raines, 362

23   U.S. 17, 27 (1960); accord Legal Aid Soc'y of Hawaii v. Legal Services Corp., 961


                                                  10
          Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 11 of 15




1    F.Supp. 1402, 1409 (D.Haw.1997) (“perhaps no greater public interest exists than

2    protecting a citizen's rights under the constitution.”).

3          Here, the public has an interest in seeing that Plaintiff’s Eighth Amendment

4    rights are not violated. Carmichael v. Aranas, No. 3:17–cv–00025, 2017 WL

5    8944097 at *11 (D. Nev. April 7, 2017); see also Melendres v. Arpaio, 695 F.3d 990,

6    1002 (9th Cir. 2012) (citing Elrod v. Burns, 427 U.S. 347, 373 (1976) (“it is always in

7    the public interest to prevent the violation of a party's constitutional rights.”); see

8    also Kester v. Diaz, No. 19-cv-04205, 2019 WL 3997483 (N.D. Cal. August 23, 2019)

9    (the public has an interest in protecting inmates' Eighth Amendment right to be

10   free from deliberate indifference to their safety).

11         In this case, a preliminary injunction would not preclude the Defendants

12   from executing Plaintiff by lethal injection; it would have the immediate effect of

13   preventing the Defendants from carrying out the execution of Plaintiff based on a

14   hastily designed protocol followed by a rash decision to substitute midazolam as the

15   first drug to be administered. A preliminary injunction would preclude the

16   Defendants from proceeding with the execution of Plaintiff under a poorly

17   assembled, untested protocol. A delay for purposes of ensuring Plaintiff’s Eighth

18   and Fourteenth Amendment Constitutional rights are not violated would neither

19   materially disadvantage nor injure the Defendants. Conversely, allowing the

20   execution of Plaintiff to proceed presents a grave risk to Plaintiff’s Constitutional

21   rights to be free from cruel and unusual punishment as well as the arbitrary and

22   capricious actions of the Defendants in the execution of his sentence of death under

23

                                                 11
          Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 12 of 15




1    the Eighth Amendment. Allowing the execution to proceed would likewise present a

2    grave risk to Plaintiff‘s constitutional rights under the due process clause of the

3    Fourteenth Amendment. Plaintiff’s substantial risk of irreparable injury patently

4    outweighs any arguable inconvenience, delay, or amendment of process the

5    Defendants might experience.

6          The public’s interest in the timely administration of criminal justice

7    processes must be balanced against the public’s interest in the Constitutional

8    administration of all criminal justice sentences, including sentences of death. Death

9    by lethal injection was proposed and adopted as a humane method of enforcing the

10   death penalty. With the Defendants’ promulgation of an untested, experimental

11   lethal injection procedure, there is a great risk the outcome will not be humane. The

12   citizens of Nevada and, indeed, the Defendants as agents of the State of Nevada,

13   have an interest in ensuring the execution protocol does not result in torture or

14   conscious physical suffering. The public’s interest in the outcome of this proceeding

15   weighs in favor of granting injunctive relief.

16                D.     Likelihood of Success

17         Under this factor, plaintiff must show a “fair chance of success on the merits”

18   of his claim. Sports Form, Inc. v. United Press International, Inc., 686 F.2d 750, 754

19   (9th Cir.1982) (internal citation omitted).

20         The evaluation of this factor requires the court to examine the merits of the

21   Plaintiff’s claim in light of the limited factual record and the relative positions of

22   the parties. As referenced previously, the Ninth Circuit has adopted a relaxed

23   showing on this prong when the movant has demonstrated the other requirements.


                                                   12
          Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 13 of 15




1    Specifically, “where the ‘balance of hardships . . . tips sharply towards the plaintiff,’

2    a plaintiff need only show ‘serious questions going to the merits,’ rather than

3    likelihood of success on the merits, to warrant preliminary injunctive relief.” Roman

4    v. Wolf, --- F.3d ---- (9th Cir. 2020) 2020 WL 6040125 at *4, quoting Alliance for the

5    Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011); see also Villanueva-

6    Bustillos v. Marin, 370 F.Supp.3d 1083, 1087 (C.D. Cal. 2018).

7          Plaintiff has shown the other factors to be “tipped” in his favor. Through this

8    litigation, Plaintiff is seeking enforcement of his right not to be subjected to cruel

9    and unusual punishment in the form of torture or unnecessary conscious physical

10   suffering, or both, during the course of his execution. This right is guaranteed by

11   the Eighth Amendment and enforceable against the States through the Fourteenth

12   Amendment. Plaintiff is also seeking enforcement of his right not to be deprived of

13   life through the arbitrary and capricious actions of persons acting under color of

14   State law. This Constitutional right is guaranteed to Plaintiff by the Fifth

15   Amendment and is enforceable against the States through the Fourteenth

16   Amendment. The risk that Plaintiff will be denied his Constitutional rights is

17   imminent and substantial. The death of an inmate through lethal injection

18   procedures that risk torture and unnecessary conscious physical suffering is the

19   quintessence of unconstitutional action by the State resulting in irreparable injury.

20         III.   CONCLUSION

21         All of the considerations applicable to this Motion militate in favor of

22   Plaintiff’s request. No public purpose will be served by subjecting Plaintiff to the

23

                                                  13
          Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 14 of 15




1    clearly identified, verifiable, and substantial risk of unnecessary conscious physical

2    suffering and torture presented by NDOC’s execution procedures. There is no

3    remedy at law for the consequences of such a violation of Plaintiff’s Constitutional

4    rights. Equity favors preserving the status quo and allowing this litigation to

5    proceed to a full hearing on the merits.

6          For the reasons stated here and in Plaintiff’s Complaint, this Court should

7    grant injunctive relief, staying Plaintiff’s execution warrant and enjoining

8    Defendants or anyone from attempting to implement any aspect of Nevada's

9    execution protocol against him.

10         DATED this 16th day of April, 2021.
11
                                                     Respectfully submitted
12                                                   RENE L. VALLADARES
                                                     Federal Public Defender
13

14                                                   /s/ David Anthony
                                                     DAVID ANTHONY
                                                     Assistant Federal Public Defender
15

16                                                   /s/ Brad Levenson
                                                     BRAD LEVENSON
17                                                   Assistant Federal Public Defender
18
                                                     /s/ Timothy R. Payne
19                                                   TIMOTHY R. PAYNE
                                                     Assistant Federal Public Defender
20

21

22

23

                                                14
          Case 3:21-cv-00176-RFB-CLB Document 5 Filed 04/16/21 Page 15 of 15




1                               CERTIFICATE OF SERVICE

2          In accordance with LR IC 4-1(c) of the Local Rules of Practice, the

3    undersigned hereby certifies that on the 16th day of April, 2021, a true and correct

4    copy of the foregoing PLAINTIFF'S MOTION FOR TEMPORARY RESTRAINING

5    ORDER WITH NOTICE AND PRELIMINARY INJUNCTION was filed

6    electronically with the CM/ECF electronic filing system and was sent via email,

7    addressed to counsel as follows:

8    D. Randall Gilmer
     Chief Deputy Attorney General
9    Office of the Nevada Attorney General
     Public Safety Division
10   555 E. Washington Avenue, Suite 3900
     Las Vegas, NV 89101
11   Phone: 702.486.3427
     Fax: 702.486.3773
12   drgilmer@ag.nv.gov

13
                                                    /s/ Sara Jelinek
14                                                  An Employee of the Federal Public
                                                    Defenders Office, District of Nevada
15

16

17

18

19

20

21

22

23

                                               15
